*238Opinion by
Ekwall, J.
It was stipulated that the merchandise consists of fuel oil derived from petroleum and that the facts and issue herein are the same in all material respects as those in Esso Standard Oil Company v. United States (30 Cust. Ct. 111, C. D. 1506). In the cited case it was held that a liquidator’s failure to withhold liquidation upon certain quota merchandise and his liquidation without allowance for the reduction granted under the quota constituted a clerical error and that the collector’s refusal to reliquidate upon demand duly made by the importer was in error. In view of the agreement of counsel and following the cited case, the claim of the plaintiff was sustained.